Exhibit 10.2

AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”) to the Employment Agreement is entered into as
of March 14, 2019 by and between Daniel Muehl (“Employee”) and Clovis Oncology,
Inc. (the “Company”).

WHEREAS, Employee and the Company are parties to that certain Employment
Agreement, dated July 6, 2017 (the “Agreement”); and

WHEREAS, Employee and the Company desire to amend the Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for good and valuable consideration, the receipt and sufficiency of
which are mutually acknowledged, the Company and Employee hereby agree to amend
the Agreement as follows:

1.    Capitalized Terms. Capitalized terms that are not defined in this
Amendment shall have the meanings ascribed thereto in the Agreement.

2.    Amendment to the Agreement. Sections 1(a), 1(o), 1(p), 1(r), 1(u), 1(v),
1(dd) and 13(b) of the Agreement are hereby deleted and replaced with
“[Intentionally Omitted.]”.

3.    Ratification and Confirmation. Except as specifically amended hereby, the
Agreement is hereby ratified and confirmed in all respects and remains in full
force and effect. Whenever the Agreement is referred to in this Amendment or in
any other agreement, document or instrument, such reference shall be deemed to
be to the Agreement, as amended by this Amendment, whether or not specific
reference is made to this Amendment.

4.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Colorado. Section 17 of the Agreement
is incorporated herein mutatis mutandis.

5.    Controlling Document. In case of conflict between any of the terms and
condition of this Amendment and the Agreement, the terms and conditions of this
Amendment shall control.

6.    Employee Acknowledgment. Employee acknowledges (i) that Employee has
consulted with or has had the opportunity to consult with independent counsel of
Employee’s own choice concerning this Amendment, and has been advised to do so
by the Company, and (ii) that Employee has read and understands this Amendment,
is fully aware of its legal effect, and has entered into it freely based on
Employee’s own judgment. By signing this Amendment, Employee acknowledges and
agrees that the changes made hereunder shall not constitute Good Reason for
purposes of the Agreement.



--------------------------------------------------------------------------------

7.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. The execution of this Amendment may be
by actual signature or by signature delivered by facsimile or by e-mail as a
portable data format (.pdf) file or image file attachment.

8.    Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company have caused this Amendment to be
executed and delivered as of first date above written.

 

/s/ Daniel Muehl Daniel Muehl CLOVIS ONCOLOGY, INC. /s/ Paul Gross Name: Paul
Gross Title: Executive Vice President, General Counsel and Chief Compliance
Officer

 

[Signature Page to Amendment to Employment Agreement]